Citation Nr: 1443293	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  03-12 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent disabling with an additional 10 percent rating for active pathology from July 1, 1997 to February 15, 2001 for bilateral sickle cell retinopathy.

2.  Entitlement to an initial rating in excess of 50 percent disabling with an additional 10 percent rating for active pathology from February 15, 2001 to April 21, 2005 for bilateral sickle cell retinopathy.

3.  Entitlement to an initial rating in excess of 70 percent disabling with an additional 10 percent rating for active pathology from April 21, 2005 for bilateral sickle cell retinopathy.


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to June 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2000 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).

In December 2003, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  Pursuant to 38 C.F.R. § 20.707, the Veteran was afforded a new hearing, which was held in July 2012 before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the Veteran's file.  

In June 2004, June 2009, and June 2013, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

During the pendency of the appeal, in a February 2003 rating decision in, the RO increased the rating for the Veteran's bilateral eye disability from 30 percent to 50 percent, effective February 15, 2001, the date of a VA examination and also granted an additional 10 percent rating for active pathology.  In a March 2009 rating decision, the Veteran was granted an extraschedular rating of 70 percent for his bilateral eye disability, in accordance with 38 C.F.R. § 3.321(b)(1) , effective April 21, 2005.  In a July 2013 rating decision, the RO granted an earlier effective date for the additional 10 percent for active pathology with date effective the Veteran initially filed his claim, July 1, 1997.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes during the course of the Veteran's appeal, the rating criteria for Diagnostic Codes for eye disabilities were amended effective December 10, 2008, and are applied to all applications for benefits received by VA on or after December 10, 2008. 73 Fed. Reg. 66550 (Nov. 10, 2008).  As the Veteran filed his claim in July 1997, the rating criteria in effect prior to December 10, 2008 are applicable to the claim.  His disability is rated under Diagnostic Code 6006, which under the pre-December 2008 rating schedule, is rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6006 (before December 10, 2008).

With apologies to the Veteran, the Board has determined that this matter must be remanded once again for further development.  The Veteran is service connected for sickle cell retinopathy which has affected both his visual acuity and his field of vision.  The record before the Board contains several vision field tests that are not sufficiently interpreted to allow the Board to rate the Veteran's disability under Diagnostic Code 6006.  

For instance, the Veteran's field of vision was tested in August 1999.  It appears that the test was not the Goldman visual field testing referred to in the schedular criteria.  The only interpretation stated the left eye was normal and the right eye was outside normal limits.  The report did not include the numerical limits of the remaining visual fields in each of eight 45-degree principal meridians.  Similar tests one of the right eye in September 2001 and another in June 2012 also do not record the degree of the visual field at each principal meridian.

In February 2003, the Veteran's field of vision appears to have been tested and there is a chart documenting a Goldman visual field test.  There are two loops or circles are drawn through the meridians and it is not clear to the Board which one represents the limits of the Veteran's field of vision at that time.  The record before the Board contains a general, overall interpretation of the results, but the interpretation of the Goldman visual field test did not record the specific concentric contraction for any of the measured meridians.  Stated another way, there are no numeric interpretations.  Interpretation of these tests is necessary to determine whether the Veteran's meets the criteria for a higher rating under Diagnostic Code 6006.  Therefore, the Board has determined that a remand is warranted to provide the necessary interpretation.  

In addition, since the last remand, the Veteran, who receives his regular medical care at VAMC, was referred from VAMC to a private physician in March 2012, which also occurred in March 2012.  In July 2012, the Veteran requested permission for further visits from this doctor.  Although the initial March 2012 private physician treatment is of record, any subsequent records have not been obtained.  The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).  Ongoing VA medical records should also be obtained.

In addition, the referral to the outside physician suggests the Veteran's condition has worsened.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Although the Veteran did receive a VA examination in November 2012 (and thus after the referral), the report does not comment on the conditions necessitating the referral (a detached retina and/or glaucoma).  


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or authorize VA to obtain the medical records of Dr. Mayfield of the West Georgia Eye Center.   

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

2.  Obtain all VA medical records of treatment of the Veteran at the Tuskegee VAMC and associated outpatient clinics from July 2012 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

3.  Provide the Veteran with a VA eye examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine the level of severity of the Veteran's eye disability, to include visual acuity and field of vision.  

The examiner is also asked to discuss other visual disabilities of the Veteran noted in the record, to include glaucoma and a detached retina and is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any other eye disability was caused by or aggravated by the Veteran's service connected sickle cell retinopathy. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The examiner is asked to provide numeric interpretations of the Goldman test in February 2003 as well as any subsequent Goldman test and if feasible, the visual field tests in August 1999, September 2001, and June 2012.

A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

4.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



